Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (a) the Customer logs in to the Main Bank computer system and the Customer's User Interface, (b) the Customer provides Customer Inputs through the User Interface to be used by the computer system to automatically determine whether a transfer of funds should occur for a given Account Connection and/or to automatically determine the amount of said transfer of funds, (c) the Main Bank computer system based on the Customer Inputs and an Account Integration Interface executes the required funds transfers automatically and in Real Time, wherein the transfer of funds is a first tier transfer of funds, and (d) wherein the Customer may log in to the User Interface and see the Main Bank Operating Account information and transactions and the Local Bank Account information and transactions as they relate to each of the Customer's Operations through an Integrated Balance/Transaction Display.   The claims are drawn to automating bank transfers between accounts based on balances and displaying the account 
This judicial exception is not integrated into a practical application. The claim recites the additional limitation of a computer system and interface to perform the determine and execute steps.  The determine and execute steps are recited at a high-level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The computer system and interface that performs the determine an execute steps are both recited at a high-level of generality and merely automates the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the determine and execute steps are considered to be extra-solution activity, and thus is re-evaluated to determine if it is more than what is well-understood, routine, conventional activity in the field.  The instant Specification does not provide any indication that the computer system and interface (see paragraph 0064) is anything other than generic, off-the-shelf computer components, and the Alice Corp and Ultramercial court decisions cited in MPEO 2106.05(d)(II) indicated that electronic recordkeeping is a well-understood, routine, and conventional function when it is claimed in a generic manner (as it is here).  Therefore, a conclusion that the determine and execute steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Elterich, U.S. PG-Pub No. 2009/0043699 (reference A on the attached PTO-892).
As per claims 1, 10 and 20, Elterich teaches a method for automated bank funds transfers for a Customer having multiple Operations requiring multiple bank accounts at a Main Bank and one or more Local Banks, the method involving a Main Bank computer system having a User Interface for the Customer to log in to, the method comprising the steps of: (a) the Customer logs in to the Main Bank computer system and the Customer's User Interface (see paragraph 0031), (b) the Customer provides Customer Inputs through the User Interface to be used by the computer system to automatically determine whether a transfer of funds should occur for a given Account Connection and/or to automatically determine the amount of said transfer of funds (see paragraph 0035 and 0037), (c) the Main Bank computer system based on the Customer Inputs and an Account Integration Interface executes the required funds transfers automatically and in Real Time, wherein the transfer of funds is a first tier transfer of funds (see paragraph 0049), and (d) wherein the Customer may log in to the User Interface and see the Main Bank Operating Account information and transactions and the Local Bank Account information and transactions as they relate to each of the Customer's Operations through an Integrated Balance/Transaction Display (see paragraph 0053).  

As per claims 3 and 12, he method according to claim 2 as described above.  Elterich further teaches wherein the Main Bank computer system further includes External Inputs to further determine whether a transfer of funds should occur for a given Account Connection and in what amount (see paragraph 0047).  
As per claims 4 and 13, Elterich teaches the method of claim 1 as described above.  Elterich further teaches wherein the method further comprises a Notification Mechanism and the Customer is notified by Main Bank of the status of the funds in the one or more Local Bank Accounts and the one or more Main Bank Operating Accounts.  
As per claims 5 and 14, Elterich teaches the method of claim 3 as described above.  Elterich further teaches wherein the method further comprises a Notification Mechanism and the Customer is notified by Main Bank of the status of the funds in the one or more Local Bank Accounts and the one or more Main Bank Operating Accounts (see paragraph 0050).  
As per claims 6, 15 and 18, Elterich teaches the method of claim 1 as described above.  Elterich further teaches wherein the Customer has one or more Master Accounts and the method further comprises the steps of: (e) the Customer provides Customer Inputs through the User Interface to direct the transfer of funds to or from the one or more Operating Accounts to or from the one or more Master Accounts, (f) the Main Bank computer system based on the Customer Inputs automatically conducts a Real Time analysis of the Customer Inputs and determines whether a transfer of funds should occur between a given Master Account and a given Operating Account and the amount of the transfer, and (g) the Main Bank computer system executes the transfers of funds determined to be necessary in step (f) in Real Time, wherein the transfer of funds is a nth tier transfer of funds (see paragraph 0035 and 0036).  

As per claims 8 and 17, Elterich teaches the method of claim 7 as described above.  Elterich further teaches wherein the method further comprises a Notification Mechanism and the Customer is notified by Main Bank of the status of the funds in the one or more Local Bank Accounts and the one or more Main Bank Operating Accounts and/or Master Accounts (see paragraph 0050).  
As per claims 9, Elterich teaches the method of claim 7 as described above.  Elterich further teaches wherein the Bank Account Inputs used include updated balance or transaction details from Main Bank Accounts and/or Local Bank Accounts reflecting the results of nth tier transfers previously completed by the Main Bank computer system (see paragraph 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guido et al. (2016/0300196).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697